ORDER

The parties herein have jointly petitioned this Court to reprimand the Respondent pursuant to Maryland Rule 16-772. Upon review of said Joint Petition and for the reasons set forth therein, it is this 18th day of May, 2011;
ORDERED, that the Respondent, Anthony Ignatius Butler, Jr., be, and he is hereby, reprimanded and it is further
ORDERED, that judgment shall be entered in favor of Petitioner, the Attorney Grievance Commission of Maryland, in the amount of $1,122.00 for costs against the Respondent.